 1   STEPHEN M. HARBER, STATE BAR #119830
     JAKE M. ZICARELLI, STATE BAR #321787
 2   McCUNE & HARBER, LLP
     515 South Figueroa Street, Suite 1100
 3   Los Angeles, California 90071
     Telephone: (213) 689-2500
 4   Facsimile: (213) 689-2501
     sharber@mccuneharber.com and jzicarelli@mccuneharber.com
 5
     Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11
      CLAUDIA MARTINEZ, an individual,                  Case No: 2:20-CV-02383-SVW(ASx)
12                                                      Assigned to Hon. Judge Stephen V.
            Plaintiff,                                  Wilson (Complaint filed on December 26,
13                                                      2019)
      vs.
14                                                      PROTECTIVE ORDER
      COSTCO WHOLESALE
15    CORPORATION, a business entity; and
      DOES 1 through 100, inclusive,                    Trial Date: Not Yet Assigned
16
            Defendants.
17

18

19

20

21          1.    A. PURPOSES AND LIMITATIONS
22

23          Discovery in this action is likely to involve production of confidential, proprietary,
24   or private information for which special protective from public disclosure and from use
25   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
26   parties hereby stipulation to petition hetheCourt to enter the following Stipulated Protective
27   Order. The parties acknowledge that this Order does not confer blanket protections on all
28   disclosures or responses to discovery and that the protection it affords from public

                                                  -1-
 1   disclosure and use extends only to the limited information or items that are entitled to
 2   confidential treatment under the applicable legal principles. The parties further
 3   acknowledge, as set forth in Section 12.3, below that this Stipulated Protective Order does
 4   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
 5   the procedures that must be followed and the standards that will be applied when a party
 6   seeks permission from the court to file under seal.
 7

 8

 9
10         B. GOOD CAUSE STATEMENT
11

12         The action is likely to involve trade secrets, customer and pricing lists and other
13   valuable research, development, commercial, financial, technical and/or proprietary
14   information for which special protection from public disclosure and from use for any
15   purpose other than prosecution of this action is warranted. Such confidential proprietary
16   materials and information consist of, among other things, confidential business or
17   financial information, information regarding confidential business practices, or other
18   confidential research, development, or commercial information (including information
19   implicating privacy rights of third parties), information otherwise generally unavailable to
20   the public, or which may be privileged or otherwise protected from disclosure under state
21   or federal statutes, court rules, court decisions, or common law.
22         Defendant COSTCO WHOLESALE CORPORATION (“Costco”) hereby asserts
23   that the following documents contain confidential, proprietary, and/or trade secret
24   information, and Costco seeks to have these documents be deemed confidential pursuant
25   to a protective order:
26         1. Daily Floor-walk/Safety Inspection sheet from June 12, 2019;
27         2. Surveillance footage from the camera closest to the location of Plaintiff’s
28         alleged accident.


                                                  -2-
 1         Costco hereby asserts that the above-referenced documents and materials contain
 2   sensitive commercial information pertaining to the internal operations of Costco. The
 3   Daily Floor-walk/Safety Inspection sheet contains sensitive information about Costco’s
 4   internal procedures for maintaining the safety of Costco premises open to the public.
 5   Specifically, this document reveals the times and locations of safety walks within the
 6   subject Costco warehouse. The surveillance footage contains sensitive information
 7   about Costco’s operations, as well as information about Costco’s surveillance systems.
 8   To allow the unhindered dissemination of this confidential and/or proprietary
 9   information would compromise Costco’s market position and business interests. This
10   information, which is not available to the general public, could enable unscrupulous
11   individuals to ascertain and undermine Costco’s accident prevention measures. For
12   example, someone could use the information in the Daily Floor-walk/Safety Inspection
13   sheet to stage an incident that may not otherwise be captured or prevented in a typical
14   safety inspection. Similarly, the surveillance footage may reveal that certain parts of the
15   subject Costco warehouse are not captured in surveillance footage as clearly as other
16   areas. This could also be exploited by unscrupulous persons wishing to extract money
17   from Costco via questionable litigation.
18         To allow the dissemination of confidential and/or proprietary information would
19   also compromise Costco’s market position and business interest by exposing its
20   confidential business information to competitors and individuals outside the Costco
21   corporation. Dissemination of these materials to outside parties exposes the Company’s
22   methodologies and could subject Costco to unwarranted criticism from competitors or
23   other third parties. Such unwarranted criticism could have potentially damaging effects
24   on the company’s public image and affect its relationship with consumers. Further,
25   allowing distribution of the above-referenced documents could provide potential
26   plaintiffs and attorneys with unfair and unwarranted insight into the company’s internal
27   practices which, in turn, could hinder the company in subsequent litigation. Costco
28   knows from experience that plaintiff’s attorneys often share documents obtained through


                                                 -3-
 1   litigation with each other to aid in separate, unrelated lawsuits also filed against Costco.
 2   Costco will be harmed if the above-referenced materials are disseminated to other
 3   plaintiffs’ attorneys seeking to use the documents in separate, unrelated lawsuits against
 4   Costco. Attorneys in other actions could use these materials to attempt to incorrectly
 5   establish Costco’s procedures, standard operations, and internal rules.
 6          Accordingly, to expedite the flow of information, to facilitate the prompt resolution
 7   of disputes over confidentiality of discovery materials to adequately protect information
 8   the parties are entitled to keep confidential, to ensure that the parties are permitted
 9   reasonable necessary uses of such material in preparation for and in the conduct of trial,
10   to address their handling at the end of the litigation, and serve the ends of justice, a
11   protective order for such information is justified in this matter. It is the intent of the parties
12   that information will not be designated as confidential for tactical reasons and that nothing
13   be so designated without a good faith belief that it has been maintained in a confidential
14   non-public manner, and there is good cause why it should be party of the public record of
15   this case.
16

17          2. DEFINITIONS
18          2.1 Action: Claudia Martinez v. Costco Wholesale Corporation, Case 2:20-CV-
19          02383-SVW-AS.
20          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
21                information or items under this Oder.
22          2.3 “CONFIDENTIAL” Information or Items: (information regardless of how it is
23                generated, stored or maintained) or tangible things that qualify for protection
24                under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
25                Cause Statement.
26          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
27                support staff).
28


                                                    -4-
 1   2.5 Designating Party: a Party of Non-Party that designates information or items
 2      that it produces in disclosures or in responses to discovery as
 3      “CONFIDENTIAL.”
 4   2.6 Disclosure or Discovery Material: all items or information, regardless of the
 5      medium or manner in which it is generated, stored, or maintained (including,
 6      among other things, testimony, transcripts, and tangible things), that are
 7      produced or generated in disclosures or responses to discovery in this matter.
 8   2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
 9      to the litigation who has been retained by a Party or its counsel to serve as an
10      expert witness or as a consultant in this Action.
11   2.8 House Counsel: attorneys who are employees of a party to this Action. House
12      Counsel does not include Outside Counsel of Record or any other outside
13      counsel.
14   2.9 Non-Party: any natural person, partnership, corporation, association, or other
15      legal entity not named as a Party to this action.
16   2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
17      Action but are retained to represent or advise a party to this Action and have
18      appeared in this Action on behalf of that party or are affiliated with a law firm
19      which has appeared on behalf of that party, and includes support staff.
20   2.11 Party: any party to this Action, including all of its officers, directors,
21      employees, consultants, retained experts, and Outside Counsel of Record (and
22      their support staffs).
23   2.12 Producing Party: a party or Non-Party that produces Disclosure or Discovery
24      Material in this Action.
25   2.13 Professional Vendors: persons or entities that provide litigation support
26      services (e.g., photocopying, videotaping, translating, preparing exhibits or
27      demonstrations, and organizing, storing, or retrieving data in any form or
28      medium) and their employees and subcontractors.


                                          -5-
 1         2.14 Protected Material: any Disclosure or Discovery material that is designated as
 2               “CONFIDENTIAL.”
 3         2.15 Receiving Party: a Party that receives Disclosure or Discovery material from
 4               a Producing Party.
 5

 6         3. SCOPE
 7         The protections conferred by this Stipulation and Order cover not only Protected
 8   Material (as defined above), but also (1) any information copied or extracted from
 9   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
10   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
11   that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of the trial
13   judge. This Order does not govern the use of Protected Material at trial.
14

15         4. DURATION
16

17         Even after final disposition of this litigation, the confidentiality obligations imposed
18   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
19   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
20   dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
21   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
22   trials, or reviews of this Action, including the time limits for filing any motions or
23   applications for extension of time pursuant to applicable law.
24

25         5. DESIGNATING PROTECTED MATERIAL
26         5.1      Exercise of Restraint and Care in Designating Material for Protection. Each
27   Party or Non-Party that designates information or items for protection under this Order
28   must take care to limit any such designation to specific material that qualifies under the


                                                 -6-
 1   appropriate standards. The Designating Party must designate for protection only those
 2   parts of material, documents, items, or oral or written communications that qualify so that
 3   other portions of the material, documents, items, or communications for which protection
 4   is not warranted are not swept unjustifiably within the ambit of this Order.
 5

 6         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 7   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 8   to unnecessarily encumber the case development process or to impose unnecessary
 9   expenses and burdens on other parties) may expose the Designating Party to sanctions.
10         If it comes to a Designating Party’s attention that information or items that it
11   designated for protection do not qualify for protection, that Designating Party must
12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
13         5.2      Manner and Timing of Designations. Except as otherwise provided in this
14   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
15   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
16   must be clearly so designated before the material is disclosed or produced.
17

18         Designation in conformity with this Order requires:
19         (a) For information in documentary form (e.g., paper or electronic documents but
20               excluding transcripts of depositions or other pretrial or trial proceedings), that
21               the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
22               (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
23               material. If only a portion or portions of the material on a page qualifies for
24               protection, the Producing Party also must clearly identify the protected
25               portion(s) (e.g., by making appropriate markings in the margins).
26               A Party or Non-Party that makes original documents available for inspection
27   need not designate them for protection until after the inspecting Party has indicated which
28   documents it would like copied and produced. During the inspection and before the


                                                   -7-
 1   designation, all of the material made available for inspection shall be deemed
 2   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 3   copied and produced, the Producing Party, must determine which documents, or portions
 4   thereof, qualify for protection under this Order. Then, before producing the specified
 5   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 6   that contains Protected Material. If only a portion or portions of the material on a page
 7   qualifies for protection, the Producing Party also must clearly identify the protected
 8   portion(s) (e.g., by making appropriate markings in the margins).
 9         (b) For testimony given in depositions that the Designating Party identify the
10               Disclosure of Discovery material on the record, before the close of the deposition
11               all protected testimony.
12         (c) For information produced in some form other than documentary and for any
13               tangible items, that the Producing Party affix in a prominent place on the exterior
14               of the container or containers in which the information is stored the legend
15               “CONFIDENTIAL.” If only a portion or portions of the information warrants
16               protection, the Producing Party, to the extent practicable, shall identify the
17               protected portion(s).
18

19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
20   to designate qualified information or items does not, standing alone, waive the Designating
21   Party’s right to secure protection under this Order for such material. Upon timely
22   correction of a designation, the Receiving Party must make reasonable efforts to assure
23   that the material is treated in accordance with the provisions of this Order.
24         6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
25         6.1       Timing of Challenges. Any party or Non-Party may challenge a designation
26   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
27

28


                                                   -8-
 1         6.2     Meet and Confer. The Challenging Party shall initiate the informal dispute
 2   resolution process set forth in the Court’s Procedures and Schedules. See
 3   http://www.cacd.uscourts.gove/honorable-alka-sagar
 4         6.3     The burden of persuasion in any such challenge proceeding shall be on the
 5   Designating party. Frivolous challenges, and those made for an improper purpose (e.g., to
 6   harass or impose unnecessary expenses and burdens on other parties) may expose the
 7   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
 8   confidentiality designation, all parties shall continue to afford the material in question the
 9   level of protection to which it is entitled under the Producing Party’s designation until the
10   Court rules on the challenge.
11         7.      ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1     Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this Action
14   only for prosecuting, defending, or attempting to settle this Action. Such Protected
15   Material may be disclosed only to the categories of persons and under the conditions
16   described in this Order. When the Action has been terminated, a Receiving Party must
17   comply with the provisions of section 13 below (FINAL DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a location
19   and in a secure manner that ensures that access is limited to the persons authorized under
20   this Order.
21         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
23   may disclose any information designated “CONFIDENTIAL” only to:
24         (a)     the Receiving Party’s Outside Counsel of record in this Action, as well as
25   employees of said Outside Counsel of Record to whom it is reasonably necessary to
26   disclose the information for this Action;
27         (b)     the officers, directors, and employees (including House Counsel) of the
28   Receiving Party to whom disclosure is reasonably necessary for this Action;


                                                  -9-
 1         (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure
 2   is reasonably necessary for this Action and who have signed the “Acknowledgment and
 3   Agreement to Be Bound” (Exhibit A);
 4         (d)   The court and its personnel;
 5         (e)   Court reporters and their staff;
 6         (f)   Professional jury or trial consultants, mock jurors, and Professional Vendors
 7   to whom disclosure is reasonably necessary for this Action and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (g)   The author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11         (h)   During their depositions, witnesses, and attorneys for witnesses, in the Action
12   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
13   the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
14   to keep any confidential information unless they sign the “Acknowledgment and
15   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
16   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
17   depositions that reveal Protected Material may be separately bound by the court reporter
18   and may not be disclosed to anyone except as permitted under this Stipulated Protective
19   Oder; and
20         (i)   Any mediator or settlement officer, and their supporting personnel, mutually
21   agreed upon by any of the parties engaged in settlement discussions.
22

23         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
24   IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation that
26   compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28


                                                -10-
 1         (a)    Promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;
 3         (b)    Promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or
 5   order is subject to this Protective Oder. Such notification shall include a copy of this
 6   Stipulated Protective order; and
 7         (c)    Cooperate with respect to all reasonable procedures sought to be pursued by
 8   the Designating Party whose Protected Material may be affected. If the Designating Party
 9   timely seeks a protective order, the Party served with the subpoena or court order shall not
10   produce any information designated in this action as “CONFIDENTIAL” before a
11   determination by the court from which the subpoena or order issued, unless the Party has
12   obtained the Designating Party’s permission. The Designating Party shall bear the burden
13   and expense of seeking protection in that court of its confidential material and nothing in
14   these provisions should be construed as authorizing or encouraging a Receiving Party in
15   this Action to disobey a lawful directive from another court.
16

17         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18   PRODUCED IN THIS LITIGATION
19         (a)    The terms of this Order are applicable to information produced by a Non-
20   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
21   by Non-Parties in connection with this litigation is protected by the remedies and relief
22   provided by this Order. Nothing in these provisions should be construed as prohibiting a
23   Non-Party from seeking additional protections.
24         (b)    In the event that a Party is required, by valid discovery request, to produced
25   a Non-Party’s confidential information in its possession, and the Party is subject to an
26   agreement with the Non-Party not to produce the Non-Party’s confidential information,
27   then the Party shall:
28


                                                -11-
 1                1. Promptly notify in writing the Requesting Party and the Non-Party that
 2                   some or all of the information requested is subject to a confidentiality
 3                   agreement with a Non-Party;
 4                2. Promptly provide the Non-Party with a copy of the Stipulated Protective
 5                   Order in this Action, the relevant discovery request(s), and a reasonably
 6                   specific description of the information requested; and
 7                3. Make the information requested available for inspection by the Non-Party,
 8                   if requested.
 9         (c)    If the Non-Party fails to seek a protective order form this court within 14 days
10   of receiving the notice and accompanying information, the Receiving Party may produce
11   the Non-Party’s confidential information responsive to the discovery request. If the Non-
12   Party timely seeks a protective order, the Receiving Party shall not produce any
13   information in its possession or control that is subject to the confidentiality agreement
14   with the Non-Party before a determination by the court. Absent a court order to the
15   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
16   court of its Protected Material.
17

18         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protected order, the Receiving Party must immediately (a) notify in writing the
22   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
23   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
24   authorized disclosures were made of all the terms of this Order, and (d) request such
25   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
26   attached hereto as Exhibit A.
27

28


                                                -12-
 1         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations of
 5   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 6   This provision is not intended to modify whatever procedure may be established in an e-
 7   discovery order that provides for production without prior privilege review. Pursuant to
 8   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
 9   effect of disclosure of a communication on information covered by the attorney-client
10   privilege or work product protection, the parties may incorporate their agreement in the
11   stipulated protective order submitted to the court.
12

13         12.    MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
15   to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
17   Order no Party waives any right it otherwise would have to object to disclosing or
18   producing any information or item on any ground not addressed in this Stipulated
19   Protective Order. Similarly, no Party waives any right to object on any ground to use in
20   evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
22   Material must comply with Civil Local Rule 79-5. Protected material may only be filed
23   under seal pursuant to a court order authorizing the sealing of the specific Protected
24   Material at issue. If a Party’s request to file Protected Material under seal is denied by the
25   court, then the Receiving Party may file the information in the public record unless
26   otherwise instructed by the court.
27

28         13.    FINAL DISPOSITION


                                                 -13-
 1         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 2   of a written request by the Designating Party, each Receiving Party must return all
 3   Protected Material to the Producing Party or destroy such material. As used in this
 4   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5   summaries, and any other format reproducing or capturing any of the Protected Material.
 6   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
 7   a written certification to the Producing Party (and, if not the same person or entity, to the
 8   Designating Party) by the 60 day deadline that (1) identifies (by category, where
 9   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
10   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
11   other format preproducing or capturing any of the Protected material. Notwithstanding
12   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
13   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
14   deposition and trial exhibits, expert reports, attorney work product, and consultant and
15   expert work product, even if such material contained Protected Material. Any such
16   archival copies that contain or constitute Protected material remain subject to this
17   Protective Order as set forth in Section 4 (DURATION).
18

19         14.    Any violation of this Order may be punished by any and all appropriate
20   measures including, without limitations, contempt proceedings and/or monetary sanctions.
21

22

23

24

25

26
27

28   ///


                                                 -14-
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     DATED: _4/14/2020____________________
 3

 4
     _/s/ Raymond Ghermezian_______________
 5   Attorneys for Plaintiff
 6

 7   _/s/ Jake Zicarelli______________________
     Attorneys for Defendant
 8

 9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10

11           April 14, 2020
     DATED: ____________________________
12

13           / s / Sagar
     _____________________________________
     Honorable Alka Sagar
14
     United States Magistrate Judge
15

16

17

18

19
                                     Signature Certification

20
           Pursuant to Local Rule 5-4.3.4, Jake M. Zicarelli certifies that the content of this

21
     document is acceptable to Raymond Ghermezian, counsel for Plaintiff, and that he has

22
     obtained authorization from Mr. Ghermezian to affix his electronic signature(s) to this

23
     document.                                     By: /s/ Jake M. Zicarelli
                                                         JAKE M. ZICARELLI, ESQ.
24

25

26
27

28


                                                -15-
 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, ________________________________________, [print or type full name], of
 4   ___________________________________________________ [print                 or type full
 5   address], declare under penalty of perjury that I have read in its entirety and understand
 6   the Stipulated Protective Oder that was issued by the United States District Court for the
 7   Central District of California on ______________________ [date] and in the case
 8   of Claudia Martinez v. Costco Wholesale Corporation, case no. 2:20-CV-02383-
 9   SVW(ASx) I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint
19   ______________________________________ [print or type full name] of
20   ____________________________________________ [print or type full address
21   and telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: _____________________________________
25
     City and State where sworn and signed: _____________________________________
26
27   Printed name: ____________________________________
28
     Signature: _____________________________________

                                                -16-
